TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00013-CV


Carl Heidolph, Appellant

v.

Sandy Coach, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-FM-99-005016, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Carl Heidolph has filed a motion to dismiss this appeal with prejudice. 
Heidolph represents that the parties have settled all of the issues in this case.  Appellee Sandy Coach
agrees to the motion.  We grant the motion and dismiss this appeal.  See Tex. R. App. P. 42.1(a)(1). 


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   May 6, 2008